Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on March 23, 2021 has been accepted and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0317012 (Furstenberg) in view of US 2016/0161245 (Fu).
Regarding claim 1, Furstenberg discloses an apparatus for rapidly characterizing a sample (see figure 2, unlabeled sample is placed at the apex of the cones of the objective lenses) with infrared radiation (see figure 1, OCL is an infrared source) on a submicron scale (see paragraph [0041] discloses submicron spatial resolution), the apparatus comprising: 
a source of infrared radiation configured to illuminate a sample with a beam of infrared radiation to create an infrared illuminated area (element QCL is an infrared source to heat the sample, see paragraph [0019]); 
a source of probe radiation configured to illuminate a sample with a beam of probe radiation to create a probe illuminated area (see element 405 nm laser to illuminate a sample with a beam of 405 nm radiation); 
a collector configured to collect as collected probe light at least a portion of probe radiation that has interacted with the sample (see .78 NA which both directs 405 nm light and QCL light to the sample and collects what is reflected to be detected by elements photodiode and PMT); 
at least one detector (element photodiode/PMT) configured to detect as detected probe light at least a portion of collected probe light and generate at least one signal indicative of the portion of collected probe light (see claim 2, discloses that the detected light is collected to generate an image of the sample); 

wherein the source of infrared radiation and the source of probe radiation are configured such that the infrared illuminated area can interact with a sample to affect the detected probe light (see figure 3, visible probe and IR layer interact with sample o affect the detected visible probe light). 
Furstenberg teaches a spatial light modulator or manipulator that alters the light incident on the sample (see claim 18).
Furstenberg does not disclose at least one spatial light manipulator configured to alter a distribution of collected probe light incident on the at least one detector,
Fu discloses an apparatus for characterizing a sample with infrared radiation (see paragraph [0046] and figure 1) and teaches applying a spatial light modulator (element 115) in the illumination path or in the collection path or both (see paragraph [0082]), which alters a distribution of collected probe light incident on at least on detector (element 118). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the spatial light manipulator of Furstenberg with the spatial light modulator located in the collection path as disclosed by Fu, as it would merely result in a simple substitution of one known element for another (SLM located at the illumination path vs. SLM located at the collection) to yield predictable results. Further, placing the spatial light modulator in the collection path would reduce erroneous light from reaching the detector.
Regarding claim 2
Regarding claim 3, Furstenberg in view of Fu discloses the apparatus of claim 2 and Fu further discloses wherein the figure of merit is at least one of: signal strength, noise level, background intensity, signal to noise ratio, and signal to background ratio (element 115 reduces erroneous light from reaching the detector and thus reduces noise, or background and increases the signal to noise ration by reducing noise).
Regarding claim 13, Furstenberg in view of Fu discloses the apparatus of claim 1, and Fu further discloses that wherein the at least one spatial light manipulator is configured to operate in transmission mode (element 115 transmits light and thus is capable of operating in transmission mode).

Regarding claim 15, Furstenberg in view of Fu discloses the apparatus of claim 1 and Furstenberg further discloses a camera that samples at least a portion of the collected probe light (element photodiode/PMT detects the collected probe light), wherein images from the camera are processed to generate a pattern of different states for the pixels of the spatial light manipulator (element photodiode/PMT generates a plurality of images at different states).
Regarding claim 16, Furstenberg discloses a method of operating a system (Figure 2) for rapidly characterizing a sample (see figure 2, unlabeled sample is placed at the apex of the cones of the objective lenses)  with infrared radiation (see figure 1, OCL is an infrared source) on a microscopic scale (see paragraph [0041] discloses submicron spatial resolution), the method comprising the steps of:
illuminating a sample with a source of infrared radiation to create an infrared illuminated spot on the sample (element QCL is an infrared source to heat the sample, see paragraph [0019]); 
illuminating the sample with a source of probe radiation configured to produce a focused probe beam spot on the sample that at least partially overlaps the IR illuminated spot (see element 405 nm laser to illuminate a sample with a beam of 405 nm radiation, see figure 3 where probe and IR are overlapping and focused on a sample); 

routing at least a portion of the collected probe light to at least one detector (probe light is detected by PMT/photodiode); and
analyzing probe light detected by the at least one detector to generate a signal indicative of an infrared absorption of the region of the sample illuminated by the probe beam spot (see claim 2, discloses that the detected light is collected to generate an image of the sample);
Furstenberg does not disclose routing at least a portion of the collected probe light to at least one detector using a spatial light manipulator, but does teach routing light incident on the sample using a spatial light modulator (see claim 18).
Fu discloses using a spatial light modulator (element 115) in the illumination path or in the collection path or both (see paragraph [0082]) to direct light. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the spatial light manipulator of Furstenberg with the spatial light modulator located in the collection path as disclosed by Fu, as it would merely result in a applying a known technique to a known method (using an SLM located at the illumination path vs. using an SLM located at the collection) ready for improvement to yield predictable results. Further, placing the spatial light modulator in the collection path would reduce erroneous light from reaching the detector.
Regarding claim 29, Furstenberg discloses an apparatus (Figure 2) for rapidly characterizing a sample (see figure 2, unlabeled sample is placed at the apex of the cones of the objective lenses) with infrared radiation (see figure 1, OCL is an infrared source) on a submicron scale (see paragraph [0041] discloses submicron spatial resolution), the apparatus comprising:

a source of probe radiation configured to illuminate at least a region at least partially overlapping the first illuminated area of the sample with a beam of probe radiation(see element 405 nm laser to illuminate a sample with a beam of 405 nm radiation); 
a collector configured to collect as collected light at least a portion of the probe radiation that is at least one of scattered, refracted, aberrated, diverted, diffracted, transmitted, and reflected from the sample (see .78 NA which both direct 405 nm light and QCL light to the sample and collects what is reflected to be detected by elements photodiode and PMT);
at least one spatial light manipulator (see claim 18),
 a detector (element photodiode/PMT), wherein the detector is configured to analyze collected light to generate a signal indicative of an absorption of radiation of from the first source of radiation of at least a portion of the region of the first illuminated area (see claim 2, discloses that the detected light is collected to generate an image of the sample);
Furstenberg does not disclose at least one spatial light manipulator configured to direct at least a portion of the collected light to a detector.
Furstenberg instead teaches a spatial light modulator or manipulator that alters the light incident on the sample (see claim 18).
Fu discloses an apparatus for characterizing a sample with infrared radiation (see paragraph [0046] and figure 1) and teaches applying a spatial light modulator (element 115) in the illumination path or in the collection path or both (see paragraph [0082]), which directs a portion of the collected light to a detector (element 118). It would have been obvious to one having ordinary skill in the art 
Regarding claim 30, Furstenber discloses an apparatus (Figure 2) for rapidly characterizing a sample (see figure 2, unlabeled sample is placed at the apex of the cones of the objective lenses) with infrared radiation (see figure 1, OCL is an infrared source) on a submicron scale (see paragraph [0041] discloses submicron spatial resolution), the apparatus comprising:
a source of infrared radiation (element QCL is an infrared source to heat the sample, see paragraph [0019]); 
a source of probe radiation (see element 405 nm laser to illuminate a sample with a beam of 405 nm radiation); 
a collector configured to collect probe light that has interacted with a region of the sample that has also interacted with the probe radiation (see .78 NA which both directs 405 nm light and QCL light to the sample and collects what is reflected to be detected by elements photodiode and PMT)
a detector (element photodiode/PMT) configured to detect at least a portion of collected probe light  (see claim 2, discloses that the detected light is collected to generate an image of the sample);
wherein the source of infrared radiation (element QCL) and the source of probe radiation (element 405 nm) are configured such that the infrared illuminated area can interact with a sample to affect the detected probe light (see figure 3, visible probe and IR interact with sample to affect the detected visible probe light).

Furstenberg instead teaches a spatial light modulator or manipulator that alters the light incident on the sample (see claim 18).
Fu discloses an apparatus for characterizing a sample with infrared radiation (see paragraph [0046] and figure 1) and teaches applying a spatial light modulator (element 115) in the illumination path or in the collection path or both (see paragraph [0082]), which alters a distribution of collected probe light incident on at least on detector (element 118). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the spatial light manipulator of Furstenberg with the spatial light modulator located in the collection path as disclosed by Fu, as it would merely result in a simple substitution of one known element for another (SLM located at the illumination path vs. SLM located at the collection) to yield predictable results. Further, placing the spatial light modulator in the collection path would reduce erroneous light from reaching the detector.
Claims 4-12 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furstenberg in view of Fu further in view of US 2018/0007343 (Send).
Regarding claim 4, Furstenberg in view of Fu discloses the apparatus of claim 1, but does not disclose that individual pixels of the at least one spatial light manipulator are configured to be selected to direct the collected light to the receiver or to another location.
Send discloses an apparatus (see figure 9) for characterizing a sample (element 114) with infrared radiation (see paragraph [0369] disclose an infrared source) including a spatial light modulator (element 188) wherein individual pixels of the at least one spatial light manipulator are configured to be selected to direct the collected light to the receiver or to another location (see paragraph [0667] discloses individually addressable pixels to modify the light beam by reflection or transmission).

Regarding claim 5, Furstenberg in view of Fu further in view of Send discloses the apparatus of claim 4, wherein Send further discloses that the individual pixels of the at least one spatial light manipulator are selected to be in a pattern to improve a figure of merit of the signal indicative of infrared absorption (see paragraph [0067] discloses individually addressable pixels of the SLM which allows for selection of a pattern that will improve detection).
Regarding claim 6, Furstenberg in view of Fu discloses the apparatus of claim 1 but does not disclose a pattern generator, wherein the pattern generator is configured to generate a pattern on the at least one spatial light manipulator that sets a first array of pixels in a first state and a second array of pixels in one or more different state.
Send discloses an apparatus (see figure 9) for characterizing a sample (element 114) with infrared radiation (see paragraph [0369] disclose an infrared source) including a spatial light modulator (element 188) wherein individual pixels of the at least one spatial light manipulator are configured to be selected to direct the collected light to the receiver or to another location (see paragraph [0667] discloses individually addressable pixels to modify the light beam by reflection or transmission) a pattern generator, wherein the pattern generator is configured to generate a pattern on the at least one spatial light manipulator that sets a first array of pixels in a first state and a second array of pixels in one or more different state (see paragraph [0149] discloses a plurality of patterns of reflective/transmissive portions).

Regarding claim 7, Furstenberg in view of Fu further in view of Send discloses the apparatus of claim 6 wherein Send further discloses that the pattern generator is coupled to a processor configured to dynamically adjust the pattern to substantially optimize a figure of merit of the signal indicative of infrared absorption (see paragraph [0149] discloses a different patterns of reflections and thus requires a processor or other element to adjust the pattern).
Regarding claim 8, Furstenberg in view of Fu further in view of Send and Send further discloses the apparatus of claim 6 further in view of wherein the pattern comprises at least one of: an aperture (see figure 10, element 232’), a central obscuration, an annulus, an obscuration characterized by a first diameter and an iris characterized by a second diameter, and a bullseye pattern.
Regarding claim 9, Furstenberg in view of Fu further in view of Send discloses the apparatus of claim 6, Send further discloses that wherein the pattern generator is configured to scan at least a plurality of pixels of the spatial light manipulator between states to determine which pixels substantially contribute noise and/or background contributions to the signal indicative of infrared absorption (see paragraph [0702] discloses a background signal that is removed by using a spatial light modulator element 188).
Regarding claim 10, Furstenberg in view of Fu further in view of Send discloses the apparatus of claim 6 and Send further discloses wherein the pattern generator is configured to generate a pattern that substantially maximizes a signal to noise ratio of the signal indicative of infrared absorption 
Regarding claim 11, Furstenberg in view of Fu discloses the apparatus of claim 1, but does not disclose wherein the at least one spatial light manipulator is at least one of: 
a digital micromirror device, liquid crystal on silicon (LCOS) device, a twisted nematic liquid crystal display (TN-LCD), Ferroelectric Liquid Crystal on Silicon (FLCoS).
Send discloses conventional Spatial light modulators are made of a digital micromirror device (see paragraph [0088]), liquid crystal on silicon (LCOS) device (see paragraph [0088]), a twisted nematic liquid crystal display (TN-LCD), Ferroelectric Liquid Crystal on Silicon (FLCoS).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as disclosed by Furstenberg and Fu with the spatial light modulator of Send as it would merely result in a simple substitution of one known element (generic SLM of Furstenberg and Fu) for another (micromirror or liquid crystal SLM of Send) to yield predictable results. Further, the SLM of Send will increase the precision of the light detected as an exact pattern/area can be chosen for detection.
Regarding claim 12, Furstenberg in view of Fu discloses the apparatus of claim 1, but does not disclose wherein the at least one spatial light manipulator is configured to operate in reflection mode.
Send discloses an apparatus (see figure 9) for characterizing a sample (element 114) with infrared radiation (see paragraph [0369] disclose an infrared source) including a spatial light modulator (element 188) wherein individual pixels of the at least one spatial light manipulator are configured to be selected to direct the collected light to the receiver or to another location and is configured to operate in reflection mode (see paragraph [0667] discloses individually addressable pixels to modify the light beam by reflection or transmission).

Regarding claim 17, Furstenberg in view of Fu discloses the method of claim 16 but does not disclose the step of generating a pattern of pixel states for the spatial light manipulator.
Send discloses an a method of for characterizing a sample (element 114) with infrared radiation (see paragraph [0369] disclose an infrared source) including a spatial light modulator (element 188) wherein individual pixels of the at least one spatial light manipulator are configured to be selected to direct the collected light to the receiver or to another location (see paragraph [0667] discloses individually addressable pixels to modify the light beam by reflection or transmission) and the step of generating a pattern of pixel states for the spatial light manipulator (see paragraph [0149]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as disclosed by Furstenberg and Fu with the spatial light modulator of Send as it would merely result in a simple substitution of one known element (generic SLM of Furstenberg and Fu) for another (Pixel addressable SLM of Send to generate patterns) to yield predictable results. Further, the SLM of Send will increase the precision of the light detected as an exact pattern/area can be chosen for detection.
Regarding claim 18
Regarding claim 19, Furstenberg in view of Fu further in view of Send discloses the method of claim 18 and wherein Send further discloses wherein the pattern is at least one parametric shape and the step of adjusting the pattern comprises changing at least one parameter of the parametric shape (see paragraph [0186] discloses an SLM with a circle pattern, which is a parametric shape).
Regarding claim 20, Furstenberg in view of Fu further in view of Send discloses the method of claim 18 and Send further discloses wherein the step of adjusting the pattern to improve the figure of merit is performed via a machine learning process (see paragraph [0149] discloses applying one or more patterns based on previously captured scenes or machine learning).
Regarding claim 21, Furstenberg in view of Fu further in view of Send discloses the method of claim 18 and Send further discloses wherein the step of adjusting the pattern to improve the figure of merit is performed automatically (see paragraph [0149] discloses applying one or more patterns based on a captured scene and thus applies it automatically).
Allowable Subject Matter
Claims 14, 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The allowable subject matter was disclosed in a prior office action dated December 23, 2020.
Response to Arguments
Applicant’s arguments, see pages 11-13, filed March 23, 2021, with respect to the rejection(s) of claim(s) 1-3, 13, 15, 16, 29 and 30 under Schnell and Fu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Furstenberg in view of Fu.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0285836- uses SLM to modulate the light source, not the collected light.
US 2019/0317012 – see claim 18 uses SLM to modulate light source
2015/0219684- uses SLM to transform input beam
2014/0009808- uses SLM to shape the input beam (see figure 8)
US 10,845,248- see figure 2, includes probe beam, infrared beam, SLM (element 232) and detector element 240, but does not qualify as prior art.
 US 2011/0122488- see claim 12, discloses using an SLM to modulate the excitation beam
US 2009/0161092- see figure 1, discloses a SLM, element 140 for the pump source.
US 2018/0364158- SLM for VIS/IR source
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884